 



Exhibit 10.4
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement effective April 3, 2007, is between
Allis-Chalmers Energy Inc. and Victor M. Perez. Certain capitalized terms used
herein are defined in Section 1 below.
R E C I T A L S:
     A. Executive is employed by the Company pursuant to an Employment Agreement
(“2004 Employment Agreement”) dated July 26, 2004 which terminated July 26,
2007;
     B. Company wishes to employ Executive, and Executive desires to accept
employment with Company, by entering into a written agreement to specify the
terms and conditions of Executive’s continued employment with Company;
     C. Executive is employed as Chief Financial Officer and is an integral
member of its management team and Company considers the maintenance of a sound
management team, including Executive, essential to protecting and enhancing its
best interests and those of its stockholders;
     D. Company recognizes that the possibility of a change in control of
Company may result in the departure or distraction of management to the
detriment of Company and its stockholders; and
     E. Company has determined that appropriate steps should be taken to obtain
and retain the continued attention and dedication of selected members of
Company’s management team to their assigned duties without the distraction
arising from the possibility of a change in control of Company.
     NOW, THEREFORE, in consideration of Executive’s past and future employment
with Company and other good and valuable consideration, the parties agree as
follows:
     Section 1. Definitions. As used in this Agreement, the following terms will
have the following meanings:
          (a) Agreement refers to the Executive Employment Agreement represented
by this document.
          (b) Cause has the meaning ascribed to it in Section 7(a)(ii).
          (c) Change In Control means:

 



--------------------------------------------------------------------------------



 



               (i) The acquisition after the date hereof by any individual,
entity or group, or a Person (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) other than an Excluded Person, of ownership of more than
50% of either: (i) the then outstanding shares of Common Stock (“Outstanding
Common Stock”); or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (“Outstanding Voting Securities”);
               (ii) Individuals who, as of the date hereof, constitute the Board
of Directors of the Company (“Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, as a member of the Incumbent Board, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;
               (iii) Approval by the stockholders of the Company of a
reorganization, merger or consolidation, in each case, unless, following such
reorganization, merger or consolidation, (i) more than 50% of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such reorganization, merger
or consolidation, in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation of the
Outstanding Common Stock and Outstanding Voting Securities, as the case may be,
or at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation; or
               (iv) Approval by the stockholders of the Company of (i) a
complete liquidation or dissolution of the Company or (ii) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation, with respect to which following such sale or other
disposition, (1) more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election for directors is then beneficially owned, directly or indirectly,
by all or substantially all of the

2



--------------------------------------------------------------------------------



 



individuals and entities who were the beneficial owners, respectively, of the
Outstanding Common Stock and Outstanding Voting Securities immediately prior to
such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Common Stock and Outstanding Voting Securities, as the case may be;
or (2) at least a majority of the members of the board of directors of such
corporation were members of the Incumbent Board at the time of the execution of
the initial agreement or action of the Board providing for such sale or other
disposition of assets of the Company.
          (d) Code means the Internal Revenue Code of 1986, as amended.
          (e) Commencement Date has the meaning ascribed to it in Section 4.
          (f) Company means Allis-Chalmers Energy Inc.
          (g) Confidential Information has the meaning ascribed to it in
Section 9(b).
          (h) Constructively Terminated with respect to an Executive’s
employment with Company will be deemed to have occurred if Executive terminates
his employment within six months following the date on which Company:
                    (i) demotes Executive to a lesser position, either in title
or responsibility, than the highest position held by Executive with Company at
any time during Executive’s employment with Company after the date hereof unless
the Company reverses such demotion within 30 days after receiving written notice
of such demotion from Executive;
                    (ii) decreases Executive’s salary below the highest level in
effect at any time during Executive’s employment with Company or reduces
Executive’s benefits and perquisites below the highest levels in effect at any
time during Executive’s employment with Company (other than as a result of any
amendment or termination of any Executive or group or other executive benefit
plan, which amendment or termination is applicable to all executives of Company
or any reduction in benefits that Company cures within 30 days after receiving
written notice of such reduction from Executive);
                    (iii) requires Executive to relocate to a principal place of
business more than 50 miles from the principal place of business occupied by
Company on the date hereof, unless the Company reverses such relocation within
30 days after receiving written notice of Executive’s intention to terminate his
employment in reliance on this Section;
                    (iv) is subject to a Change In Control, unless Executive
accepts employment with a successor to Company; or
                    (v) breaches any other material term of this Agreement which
is not cured by Company within 30 days after receiving notice of such breach
from Executive.

3



--------------------------------------------------------------------------------



 



               (i) Designated Industry has the meaning ascribed to it in
Section 10(a)(i)(1).
               (j) Determination has the meaning ascribed to such term in
Section 1313(a) of the Code.
               (k) Disability with respect to Executive shall be deemed to exist
if he meets the definition of disability under the terms of the Company’s
current long-term disability policy (or any replacement long-term disability
policy). Any refusal by Executive to submit to a reasonable medical examination
to determine whether Executive is so disabled shall be deemed conclusively to
constitute evidence of Executive’s disability.
               (l) Executive refers to Victor M. Perez.
               (m) Excluded Person means any Person who beneficially owns more
than 10% of the outstanding shares of the Company’s Common Stock at any time
prior to the date hereof.
               (n) Company refers collectively to the Company and its
subsidiaries and other affiliates.
               (o) Incentive Plan means the Allis-Chalmers Energy Inc. 2006
Incentive Plan, as amended from time to time.
               (p) Inventions has the meaning ascribed to it in Section 8(a).
               (q) Salary has the meaning ascribed to it in Section 5(a).
               (r) Separation Payment Period has the meaning ascribed to it in
Section 7(b)(ii).
               (s) Separation Payments has the meaning ascribed to it in
Section 7(b)(ii).
     Section 2. Employment. Company hereby employs Executive, and Executive
hereby accepts employment by Company, upon the terms and subject to the
conditions hereinafter set forth.
     Section 3. Duties. Executive shall be employed as the Chief Financial
Officer of the Company. Executive agrees to devote substantially all of his
business time as is necessary to perform his duties attendant to his executive
position with Company. Executive shall be allowed to engage in other activities
as an investor as well as participate in activities of charitable organizations
of his choice so long as they do not materially interfere with his duties for
Company.
     Section 4. Term. The term of employment of Executive hereunder shall
commence on the date of this Agreement and terminate three years hence.
     Section 5. Compensation and Benefits. In consideration for the services of
Executive hereunder, Company shall compensate Executive as follows (except as
set forth herein,

4



--------------------------------------------------------------------------------



 



Executive acknowledges payment in full of all amounts due to him for services
rendered prior to the date hereof):
          (a) Salary. Company shall pay Executive, semi-monthly in arrears with
its normal payroll procedures, a salary which is equivalent to an annual rate of
$286,000 (the “Salary”). The Salary may not be decreased at any time during the
term of Executive’s employment hereunder and shall be reviewed no less than
annually by Company. Any increase in the Salary shall be in the sole discretion
of the Compensation Committee of the Board of Directors of the Company.
          (b) Management Incentive Bonus. Executive shall be entitled to receive
a bonus equal to a maximum of 50% of his Salary based upon the achievement of
goals set forth in Schedule A attached hereto (which shall be amended each year
in the discretion of the Company). Such bonus shall be paid annually within
30 days after the completion of the Company’s audited financial statements for
each year. Executive shall also be eligible to receive from Company such annual
management incentive bonuses as may be provided in management incentive bonus
plans adopted from time to time by Company.
          (c) Stock Options In addition, the Board of Directors and the
Compensation Committee of the Company has approved the grant to Executive of
options to purchase 15,000 shares of the Company’s Common Stock pursuant to the
Incentive Plan. The exercise price for the options shall be equal to the fair
market value of the Company’s Common Stock on the date the options are approved
by the Board of Directors, and the options shall vest and become exercisable as
follows: twenty percent (20%) shall vest on the first anniversary of the date of
grant and twenty percent (20%) shall vest on the second anniversary of the date
of grant and sixty percent (60%) shall vest on the third anniversary of the date
of grant. The options will have retention of employment and certain performance
objectives that must be met in order to vest as described in that certain Stock
Option Agreement between Executive and the Company.
          (d) Restricted Stock Performance Awards. The Compensation Committee
and Board of Directors has approved and awarded Executive performance awards of
restricted stock in the amount of 25,000 shares of Common Stock. The performance
awards will vest in accordance with the terms of the Performance Award Agreement
and certain performance objectives as described therein.
          (e) Vacation. Executive shall be entitled to four (4) weeks paid
vacation per year. Unless otherwise approved by the Compensation Committee of
the Board of Directors of the Company, a maximum of ten days accrued vacation
not taken in any calendar year shall be carried forward and may be used in the
next subsequent calendar year. Executive shall schedule his paid vacation to be
taken at times which are reasonably and mutually convenient to both Company and
Executive.
          (f) Insurance Benefits. Company shall provide accident, health,
dental, disability and life insurance for Executive under the group accident,
health, dental, disability and life insurance plans as may be maintained by
Company for its full-time, salaried Executives from time to time.

5



--------------------------------------------------------------------------------



 



          (g) Office Space and Expenses. Company shall provide and pay the
expenses of maintaining an office for Executive during the term of this
Agreement.
          (h) Assistant Expenses. Company shall assume and pay all salary and
benefits of an Assistant to Executive.
     Section 6. Expenses. The parties anticipate that in connection with the
services to be performed by Executive pursuant to the terms of this Agreement,
Executive will be required to make payments for travel, entertainment of
business associates and similar expenses. Company shall reimburse Executive for
all reasonable expenses of types authorized by Company and incurred by Executive
in the performance of his duties hereunder, consistent with past practices.
Executive shall comply with such reporting requirements with respect to expenses
as Company may establish from time to time.
     Section 7. Termination.
          (a) General. Executive’s employment hereunder shall commence on the
Commencement Date and continue until the end of the term specified in Section 4,
except that the employment of Executive hereunder shall terminate prior to such
time in accordance with the following:
               (i) Death or Disability. Upon the death of Executive during the
term of his employment hereunder or, at the option of Company, in the event of
Executive’s Disability, upon 30 days’ notice to Executive.
               (ii) For Cause. For “Cause” immediately upon written notice by
Company to Executive. A termination shall be for Cause if:
                    (1) Executive commits a criminal act involving dishonesty or
moral turpitude; or
                    (2) Executive commits a material breach of any of the
covenants, terms and provisions hereof or fails to obey written directions
delivered to Executive by the Company’s President or Chief Executive Officer
which are not inconsistent with Executive’s rights under this Agreement.
               (iii) Without Cause. Without Cause upon notice by the Board of
Directors to Executive or upon notice by Executive to the Board if Executive has
been Constructively Terminated.
          (b) Severance Pay.
               (i) Termination Upon Death or Disability or For Cause. Executive
shall not be entitled to any severance pay or other compensation upon
termination of his employment pursuant to Section 7(a)(i) or (ii) except for his
Salary earned but unpaid as of the date of termination, unpaid expense
reimbursements under Section 6 for expenses incurred in accordance with the
terms hereof prior to termination, and compensation for accrued, unused vacation
as of the date of termination.

6



--------------------------------------------------------------------------------



 



               (ii) Termination Without Cause. In the event Executive’s
employment hereunder is terminated pursuant to Section 7(a)(iii), Company shall
pay Executive Separation Payments as Executive’s sole remedy in connection with
such termination. “Separation Payments” are payments made at the semi-monthly
rate of Executive’s then current salary in effect immediately preceding the date
of termination. Separation Payments shall be made for the lesser of one year
following termination of employment or the remaining term of this Agreement (the
“Separation Payment Period”), and shall be paid by Company in equal semi-monthly
payments in arrears or in accordance with its then-current normal payroll
procedure, provided that Company’s obligation to make Separation Payments shall
be reduced by any amounts earned by Executive for services during the Separation
Payment Period. Company shall also pay Executive his Salary earned but unpaid as
of the date of termination, unpaid expense reimbursements under Section 6 for
expenses incurred in accordance with the terms hereof prior to termination, and
compensation for accrued, unused vacation as of the date of termination.
     Section 8. Inventions; Assignment.
          (a) Inventions Defined. All rights to discoveries, inventions,
improvements, designs and innovations (including all data and records pertaining
thereto) that relate to the business of Company, whether or not patentable,
copyrightable or reduced to writing, that Executive may discover, invent or
originate during the term of his employment hereunder, and for a period of six
months thereafter, either alone or with others and whether or not during working
hours or by the use of the facilities of Company (“Inventions”), shall be the
exclusive property of Company. Executive shall promptly disclose all Inventions
to Company, shall execute at the request of Company any assignments or other
documents Company may deem necessary to protect or perfect its rights therein,
and shall assist Company, at Company’s expense, in obtaining, defending and
enforcing Company’s rights therein. Executive hereby appoints Company as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by Company to protect or perfect its rights to any Inventions.
          (b) Covenant to Assign and Cooperate. Without limiting the generality
of the foregoing, Executive hereby assigns and transfers to Company the
world-wide right, title and interest of Executive in the Inventions. Executive
agrees that Company may apply for and receive patent rights (including Letters
Patent in the United States) for the Inventions in Company’s name in such
countries as may be determined solely by Company. Executive shall communicate to
Company all facts known to Executive relating to the Inventions and shall
cooperate with Company’s reasonable requests in connection with vesting title to
the Inventions and related patents exclusively in Company and in connection with
obtaining, maintaining and protecting Company’s exclusive patent rights in the
Inventions.
          (c) Successors and Assigns. Executive’s obligations under this
Section 8 shall inure to the benefit of Company and its successors and assigns
and shall survive the expiration of the term of this Agreement for such time as
may be necessary to protect the proprietary rights of Company in the Inventions.

7



--------------------------------------------------------------------------------



 



     Section 9. Confidential Information.
          (a) Acknowledgment of Proprietary Interest. Executive acknowledges the
proprietary interest of Company in all Confidential Information. Executive
agrees that all Confidential Information learned by Executive during his
employment with Company or otherwise, whether developed by Executive alone or in
conjunction with others or otherwise, is and shall remain the exclusive property
of Company. Executive further acknowledges and agrees that his disclosure of any
Confidential Information will result in irreparable injury and damage to
Company.
          (b) Confidential Information Defined. “Confidential Information” means
all confidential and proprietary information of Company, including without
limitation (i) information derived from reports, investigations, experiments,
research and work in progress, (ii) methods of operation, (iii) market data,
(iv) proprietary computer programs and codes, (v) drawings, designs, plans and
proposals, (vi) marketing and sales programs, (vii) client lists,
(viii) historical financial information and financial projections, (ix) pricing
formulae and policies, (x) all other concepts, ideas, materials and information
prepared or performed for or by Company and (xi) all information related to the
business, products, purchases or sales of Company or any of its suppliers and
customers, other than information that is publicly available.
          (c) Covenant Not To Divulge Confidential Information. Company is
entitled to prevent the disclosure of Confidential Information. As a portion of
the consideration for the employment of Executive and for the compensation being
paid to Executive by Company, Executive agrees at all times during the term of
his employment hereunder and thereafter to hold in strict confidence and not to
disclose or allow to be disclosed to any person, firm or corporation, other than
to his professional advisors (who have the obligation to maintain the
confidentiality of such information) and to persons engaged by Company to
further the business of Company, and not to use except in the pursuit of the
business of Company, the Confidential Information, without the prior written
consent of Company.
          (d) Return of Materials at Termination. In the event of any
termination or cessation of his employment with Company for any reason,
Executive shall promptly deliver to Company all documents, data and other
information derived from or otherwise pertaining to Confidential Information.
Executive shall not take or retain any documents or other information, or any
reproduction or excerpt thereof, containing or pertaining to any Confidential
Information.
     Section 10. Noncompetition.
          (a) Until termination of Executive’s employment hereunder, Executive
shall not do any of the following:
               (i) engage directly or indirectly, alone or as a shareholder,
partner, director, officer, Executive of or consultant to any other business
organization, in any business activities that:

8



--------------------------------------------------------------------------------



 



               (1) relate to the oil and gas drilling services industry (the
“Designated Industry”); or
               (2) were either conducted by Company prior to the termination of
Executive’s employment hereunder or proposed to be conducted by Company at the
time of such termination;
               (ii) approach any customer or supplier of Company in an attempt
to divert it to any competitor of Company in the Designated Industry; or
               (iii) solicit or encourage any employee or Executive of Company
to end his relationship with Company or commence any such relationship with any
competitor of Company.
          (b) Executive’s noncompetition obligations hereunder shall not
preclude Executive from owning less than five percent of the common stock of any
publicly traded corporation conducting business activities in the Designated
Industry. If at any time the provisions of this Section 10 are determined to be
invalid or unenforceable by reason of being vague or unreasonable as to area,
duration or scope of activity, this Section 10 shall be considered divisible and
shall be immediately amended to only such area, duration and scope of activity
as shall be determined to be reasonable and enforceable by the court or other
body having jurisdiction over the matter, and Executive agrees that this
Section 10 as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.
     Section 11. General.
          (a) Notices.   All notices and other communications hereunder shall be
in writing or by written telecommunication, and shall be deemed to have been
duly given upon delivery if delivered personally or via written
telecommunication, or five days after mailing if mailed by certified mail,
return receipt requested or by written telecommunication, to the relevant
address set forth below, or to such other address as the recipient of such
notice or communication shall have specified to the other party in accordance
with this Section 11(a):

     
If to Company, to:
  If to Executive:
 
   
Allis-Chalmers Energy Inc.
  Victor M. Perez
5075 Westheimer, Suite 890
  5477 Coshatte Rd.
Houston, Texas 77056
  Bellville, Texas 77418
Attn: Theodore F. Pound III General Counsel
   

     If to Executive, to the last address for Executive appearing on the
Company’s records
          (b) Withholding.   All payments required to be made to Executive by
Company under this Agreement shall be subject to the withholding of such
amounts, if any, relating to federal, state and local taxes as may be required
by law.

9



--------------------------------------------------------------------------------



 



          (c) Equitable Remedies. Each of the parties hereto acknowledges and
agrees that upon any breach by Executive or Company of his or its obligations
hereunder, Company and Executive shall have no adequate remedy at law and
accordingly shall be entitled to specific performance and other appropriate
injunctive and equitable relief.
          (d) Severability.   If any provision of this Agreement is held to be
illegal, invalid or unenforceable, such provision shall be fully severable, and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
          (e) Waivers.   No delay or omission by either party in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.
          (f) Counterparts.   This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
          (g) Captions.   The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.
          (h) Reference to Agreement.  Use of the words “herein,” “hereof,”
“hereto,” “hereunder” and the like in this Agreement refer to this Agreement
only as a whole and not to any particular section or subsection of this
Agreement, unless otherwise noted.
          (i) Binding Agreement.   This Agreement shall be binding upon and
inure to the benefit of the parties and shall be enforceable by the personal
representatives and heirs of Executive and the successors and assigns of
Company. This Agreement may be assigned by the Company or any Company to any
Company or, subject to Section 7(b)(iii), to any successor to all or
substantially all of the Company’s business as a result of a merger,
consolidation, sale of stock or assets, or similar transaction; provided that in
the event of any such assignment, the Company shall remain liable for all of its
obligations hereunder and shall be liable for all obligations of all such
assignees hereunder. If Executive dies while any amounts would still be payable
to him hereunder, such amounts shall be paid to Executive’s estate. This
Agreement is not otherwise assignable by Executive.
          (j) Entire Agreement.   This Agreement contains the entire
understanding of the parties, supersedes all prior agreements and understandings
relating to the subject matter hereof and may not be amended except by a written
instrument hereafter signed by each of the parties hereto.

10



--------------------------------------------------------------------------------



 



          (k) Governing Law.  This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Texas,
without regard to its choice of law principles.
          (l) Gender and Number. The masculine gender shall be deemed to denote
the feminine or neuter genders, the singular to denote the plural, and the
plural to denote the singular, where the context so permits.
     Section 12. Section 409A.
          (a) Section 409A Compliance. Executive and Company agree that this
Agreement is intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”) and that any ambiguous provision will be
construed in a manner that will result in treatment of the relevant portions of
this Agreement as a nonqualified deferred compensation plan that complies with
or is exempt from Section 409A.
          (b) Specified Employees. If Executive is a “specified employee,” as
such term is defined in Section 409A and determined as described below in this
Section 13(b), any payments of amounts which are deferred compensation subject
to the provisions of Section 409A that are payable as a result of Executive’s
termination (other than death) shall not be payable before the earliest of
(i) the date that is six months after Executive’s termination, (ii) the date of
Executive’s death, or (iii) the earliest date that otherwise complies with the
requirements of Section 409A. This Section 13(b) shall be applied by
accumulating all payments that otherwise would have been paid within six months
of Executive’s termination and paying such accumulated amounts at the earliest
date which complies with or is exempt from the application of the requirements
of Section 409A. Executive shall be a “specified employee” for the twelve-month
period beginning on April 1 of a year if Executive is a “key employee” as
defined in Section 416(i) of the Internal Revenue Code (without regard to
Section 416(i)(5)) as of December 31 of the preceding year or using such
specified employee identification dates as designated by the Compensation
Committee in accordance with Section 409A and in a manner that is consistent
with respect to all of Company’s nonqualified deferred compensation plans. For
purposes of determining the identity of specified employees, the Compensation
Committee may establish procedures as it deems appropriate in accordance with
Section 409A.
     EXECUTED effective as of August 3, 2007.

            ALLIS-CHALMERS ENERGY INC.
      By /s/ Munawar H. Hidayatalah       Munawar H. Hidayatallah, Chief
Executive Officer           

            EXECUTIVE
      /s/ Victor M. Perez       Victor M. Perez         

11



--------------------------------------------------------------------------------



 



         

SCHEDULE A
BONUS CALCULATION
Executive’s bonus shall be based upon the performance of his duties as Chief
Financial Officer and in particular his leadership ability to enable the Company
to meet the following goals:

1.   Maintain Sarbanes-Oxley internal controls   2.   Meeting EBITDA and income
targets   3.   Maintain target debt to equity ratios   4.   Obtain debt and
equity financing for acquisitions   5.   Increase operating margins

Schedule A